PER CURIAM.
This is an action by the State at the relation of the collector of Moniteau county against The Bank of Tipton, a banking corporation duly organized under the laws of this State, to recover personal taxes assessed against said bank upon the value of its capital stock less real estate, assessed in solido against the bank.
The judgment was for the plaintiff, and the defendant appeals.
*517This case in all its essential features is like the case of State ex rel. Wilson v. First National Bank of Carterville, 180 Mo. 717, and Same v. Miners’ Bank of Joplin, 181 Mo. 1; and upon the authority of those cases, the judgment of the circuit court is reversed.